Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161818                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  KAHLILIA DAVIS,                                                                                      Richard H. Bernstein
            Plaintiff,                                                                                 Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161818
  JUDICIAL TENURE COMMISSION,
            Defendant.

  _________________________________________/

           On order of the Court, the complaint for superintending control is considered, and
  it is DISMISSED to the extent that the information sought does not relate to the allegations
  of Formal Complaint No. 101 for the reason that there is no “proceeding” before the
  Judicial Tenure Commission within the meaning of MCR 9.211(C). In all other respects,
  the complaint for superintending control is DENIED, because the Court is not persuaded
  that it should grant the requested relief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2020
           a1118
                                                                               Clerk